UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 8, 2017 TUCOWS INC (Exact Name of Registrant Specified in Charter) Pennsylvania (State or Other Jurisdiction of Incorporation) 0-28284 (Commission File Number) 23-2707366 (IRS Employer Identification No.) 96 Mowat Avenue, Toronto, Ontario, Canada 96 Mowat Avenue, Toronto, Ontario, Canada M6K 3M1 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (416) 535-0123 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 8, 2017 Tucows Inc., a Pennsylvania corporation (the “Company”), issued a press release reporting its financial results for its second quarter ended June 30, 2017. A copy of such press release is filed herewith as Exhibit99.1. The information in this report and the exhibit is furnished to, and not filed with, the Securities and Exchange Commission and shall not be incorporated by reference into any registration statement filed by the Company under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01. Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit Number Exhibit 99.1 Press Release of Tucows Inc. dated August 8, 2017, reporting financial results for the second quarter ended June 30, 2017. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TUCOWS INC. By: /s/ Davinder Singh Davinder Singh ChiefFinancial Officer Dated: August 9, 2017 EXHIBIT INDEX Exhibit Number Exhibit 99.1 Press Release of Tucows Inc. dated August 8, 2017, reporting financial results for the second quarter ended June 30, 2017.
